Order entered July 30, 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-12-00963-CV
                                   No. 05-12-00965-CV
                                   No. 05-12-00966-CV
                                   No. 05-12-00967-CV

                          CITY OF DALLAS, TEXAS, Appellant

                                             V.

                      ANTHONY ARREDONDO, ET AL, Appellees

                    On Appeal from the 199th Judicial District Court
                                 Collin County, Texas
         Trial Court Cause Nos. 199-1743-99, 199-624-95, 199-697-94, 199-200-95

                                         ORDER
       The City of Dallas’s unopposed motion to file its consolidated response to appellees’

post-submission letter is GRANTED. Appellant’s response is deemed filed on July 26, 2013.


                                                   /s/   MICHAEL J. O’NEILL
                                                         PRESIDING JUSTICE